Citation Nr: 0433070	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as due to diabetes mellitus.

2.  Entitlement to service connection for a visual disorder, 
to include as due to diabetes mellitus.

3.  Entitlement to service connection for a respiratory 
disability, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for gastrointestinal 
disability, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for chloracne, to 
include as due to exposure to Agent Orange.

6.  Entitlement to special monthly compensation due to loss 
of use of a creative organ.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1958 to 
March 1978, including service in Vietnam.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (RO).  The 
veteran testified at a personal hearing scheduled in 
September 2004 before the Board sitting at the RO.

The issues of entitlement to service connection for 
respiratory disability and for gastrointestinal disability, 
to include as due to exposure to Agent Orange, as well as the 
issue of entitlement to special monthly compensation due to 
loss of use of a creative organ, are addressed in the Remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy that is 
related to military service or to his service-connected 
diabetes mellitus.

2.  The veteran does not have a visual disorder that is 
related to military service or to his service-connected 
diabetes mellitus.

3.  The veteran does not have chloracne that is related to 
military service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by military service and is not secondary to service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2004).

2.  A visual disorder was not incurred in or aggravated by 
military service and is not secondary to service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2004).

3.  Chloracne was not incurred in or aggravated by active 
military duty, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In December 2002, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection and 
secondary service connection.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Additional private medical evidence was not received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA did not specifically ask in December 2002 for all evidence 
in the veteran's possession.  The veteran, however, by 
failing to reply to requests for information about any 
additional evidence not of record, has stated sub silentio 
that he neither has nor knows of any further pertinent 
evidence.  Hence, no evidence has been lost to the record, 
and there is no failure to assist the appellant simply 
because VA did not explicitly ask him to submit all evidence 
in his possession.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that a VA diabetes examination was conducted in June 
2002 and a VA eye examination was conducted in September 
2002.  The Board concludes that all available evidence that 
is pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues decided herein.  There 
is no indication that additional relevant evidence exists, 
and the veteran has not pointed to any additional information 
that needs to be added to his VA claims folder with respect 
to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing before the Board in September 2004.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2003).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background

The service medical records are negative for complaints, 
findings, or diagnoses of peripheral neuropathy, a visual 
disorder, or chloracne.  Acne was noted on examination in 
October 1966, and facial acne was noted on examination in 
October 1972.

VA treatment records dated from February 2001 to January 2003 
are on file.  Records in August 2001 reveal that bilateral 
vision was 20/20; the diagnosis was no proliferative diabetic 
retinopathy in either eye.  

On VA diabetes evaluation in June 2002, the veteran 
complained of occasional blurred vision.  The veteran's 
reflexes were normal.  Type II diabetes mellitus was 
diagnosed.  


Service connection for diabetes mellitus was granted by 
rating decision dated in August 2002 and a 20 percent 
evaluation was assigned, effective July 9, 2001.

Treatment records for September 2002 reveal a diagnoses of 
bilateral pseudophakia, trace capsular fibrosis, bilateral, 
not affecting visual acuity; non-insulin dependent diabetes 
mellitus, without history of retinopathy or clinically 
significant macular edema on examination.

The veteran testified at his September 2004 hearing before 
the Board that he has numbness and pain in his lower 
extremities due to diabetes; that he did not have retinopathy 
on his most recent eye examination; and that he has had 
blisters on his hands since service, although he has not had 
any problem in approximately a year.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e); see also 38 U.S.C.A. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which 
added diabetes mellitus (Type 2) to the list of presumptive 
diseases as due to herbicide exposure).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).

Analysis

Service Connection For Peripheral Neuropathy and A Visual 
Disorder

The veteran contends that he has peripheral neuropathy and a 
visual disorder secondary to his diabetes mellitus.  Service 
connection for diabetes mellitus was granted by rating 
decision in August 2002.  

The Board notes that although the veteran has complained of 
peripheral neuropathy and of a visual problem, the medical 
evidence on file, including on VA examination in June 2002, 
does not show any peripheral neuropathy or visual disorder.  
In fact, there were no complaints or findings of neurological 
or eye disability in service.  The veteran's reflexes were 
normal on VA diabetes evaluation in June 2002, and no 
neurological abnormality was diagnosed.  With respect to a 
visual problem, the Board notes that the veteran's visual 
acuity was 20/20 in August 2001.  The examiner concluded on 
eye evaluation in September 2002 that there was no history of 
retinopathy or clinically significant macular edema on 
examination.

Based on the above medical evidence, the Board concludes that 
although service connection is in effect for diabetes 
mellitus, there is no current medical evidence of peripheral 
neuropathy or a visual defect.  Because there is no current 
evidence of peripheral neuropathy or visual loss, there is 
also no medical evidence of a nexus between a current 
disability and service.  

Consequently, because all elements necessary for a grant of 
service connection on a secondary basis have not been shown, 
service connection for peripheral neuropathy and for a visual 
disorder as secondary to service-connected diabetes mellitus 
is denied.


The Board has considered the veteran's testimony that he has 
peripheral neuropathy and a visual disorder due to service-
connected diabetes mellitus.  However, as a layperson without 
the appropriate medical training and expertise, the veteran 
is not competent to render a probative opinion on a medical 
matter, such as whether he has a current "disability," or 
whether there is a medical relationship between a claimed 
disability and a service-connected disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the veteran's 
claims for service connection for peripheral neuropathy and 
for a visual disability, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection For Chloracne

Although the veteran did serve in Vietnam and had facial acne 
in service, there is no medical evidence of chloracne in 
service or after service discharge.  Moreover, the veteran 
testified at his September 2004 personal hearing before the 
Board that he had not had chloracne for approximately a year.  
Finally, the Board notes that there is no medical nexus 
evidence on file to support a finding that the veteran has 
chloracne due to his military service.  

Based on the above, the Board finds that because none of the 
elements necessary to warrant service connection have been 
shown, service connection for chloracne is not warranted.  

The preponderance of the evidence is against the veteran's 
claim for service connection for chloracne; consequently, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).




ORDER

Service connection for peripheral neuropathy is denied.

Service connection for a visual disability is denied.

Service connection for chloracne is denied.


REMAND

As discussed above, the VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In particular, VA's statutory "duty to notify" requires 
that VA notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA.  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, although a letter sent from VA to the veteran 
in December 2002 discussed the requirements of the VCAA with 
respect to entitlement to service connection and secondary 
service connection for various disabilities, it did not 
include the issue of entitlement to special monthly 
compensation due to loss of use of a creative organ.  
Consequently, there is no notice to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence relevant to his claim for special monthly 
compensation due to loss of use of a creative organ and no 
notice of the evidence needed to substantiate the claim.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the RO because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.  

In short, as VA has not fulfilled its obligations under the 
VCAA, it would potentially be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the 
Board is no longer in a position to remedy the procedural 
deficiencies on its own.  

The Board also notes that VA is required to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The evidence shows complaints and findings in service 
involving the gastrointestinal system, and there is an 
abnormal chest X-ray in service.  There is also recent 
medical and other evidence of respiratory and 
gastrointestinal disability, including the veteran's 
September 2004 testimony that he had ulcer surgery in 1983.  
The veteran testified before the Board that he has hd 
respiratory and gastrointestinal symptoms since service 
discharge.  However, there are no medical nexus opinions on 
file on the relationship between the veteran's current 
respiratory and gastrointestinal disabilities and his 
military service, to include exposure to Agent Orange.  
Consequently, the Board finds that nexus opinions are needed 
prior to appellate adjudication of the issues of entitlement 
to service connection for respiratory disability and for 
gastrointestinal disability, to include as due to exposure to 
Agent Orange.  



Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied, 
including with respect to the issue of 
entitlement to special monthly 
compensation due to loss of use of a 
creative organ.  

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between any current 
respiratory or gastrointestinal 
disability and service, to include 
exposure to Agent Orange.  Based on his 
response, the RO should attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources, to include 
reports of 1983 ulcer surgery and 
treatment from Dr. Evans in Atlanta, 
Georgia.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  Thereafter, the veteran should be 
afforded the appropriate VA examinations 
to determine the etiology of any 
gastrointestinal disorder and respiratory 
disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiners.  Following a review of the 
service and postservice medical records, 
the examiners should state whether any 
diagnosed gastrointestinal disorder and 
respiratory disorder is related to the 
veteran's active duty service, to include 
exposure to Agent Orange.  A complete 
rationale for all opinions should be 
provided.  The reports prepared should be 
typed.

4.  The veteran is hereby notified that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report 
for any of the aforementioned examinations, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, VA should readjudicate the 
veteran's claims for service connection for 
respiratory disability and for 
gastrointestinal disability, to include as 
due to exposure to Agent Orange, as well as 
entitlement to special monthly compensation 
due to loss of use of a creative organ, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If any 
of the benefits sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case and given an appropriate 
opportunity to respond.  The case should then 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



